Citation Nr: 1743081	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Propriety of the rating reduction of prostate cancer from 100 percent to noncompensable, effective February 1, 2012.  

2.  Entitlement to an initial compensable evaluation for residuals of prostate cancer (rated as loss of sphincter control) from February 1, 2012, and an initial 30 percent evaluation from May 12, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1967.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that reduced the evaluation for the Veteran's prostate cancer from 100 percent to noncompensable, effective February 1, 2012.  

The 100 percent and noncompensable evaluations were assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system.  This Diagnostic Code assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board finds that these provisions are not applicable here because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528.  The rating reduction in this case was procedural in nature and by operation of law.  

The record before the Board contains a May 2014 VA Report of General Information that recounts an Informal Conference Report in lieu of a formal hearing.  

This case is also on appeal from a July 2015 rating decision that granted service connection for impairment of sphincter control with pruritus ani as secondary to residuals of prostate cancer.  The evaluation was 30 percent disabling, from May 12, 2014.  A July 2015 statement of the case addressed the issue as determination of a rating evaluation of 0 percent from February 1, 2012, and of 30 percent from May 12, 2014, for residuals of prostate cancer (rated as loss of sphincter control).

In this regard, the Board concludes that when the Veteran disagreed with the assignment of the noncompensable evaluation for his prostate cancer, his appeal encompassed ratings for all complications of the condition.  See AB v Brown, 6 Vet. App. 35 (1993).  Thus, the issue before the Board is as shown on the title page, to include the period prior to the effective date assigned in the July 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record reflects that the Veteran receives private urological care.  October 2011 letters from a private urologist, C.S., M.D., reflect his treatment of the Veteran's prostate cancer.  An attached AKSM IMRT Outcome Form relates that the Veteran had no incontinence, but does not address whether the Veteran had renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Moreover, an August 2014 VA outpatient treatment report relates that the Veteran continued to be followed by an outside urologist.  The Board finds that records of Dr. C.S.'s treatment of the Veteran are necessary for the proper adjudication of the Veteran's claims.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

In a March 2017 written brief presentation, the Veteran's representative asserts that the Veteran's last VA examination of genitourinary disorder was now over three years old, and did not clearly represent the current disability picture.  The Board observes that the Veteran's most recent Disability Benefits Questionnaire (DBQ) for Rectum and Anus Conditions was conducted in September 2014.  The Veteran's most recent DBQ for Prostate Cancer was conducted in August 2011.  Therefore, due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997)

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records. 

2.  After obtaining any identifying information and authorizations, obtain and associate with the Veteran's eFolders copies of all outstanding records of private treatment of the disabilities on appeal, including treatment records from Dr. C.S.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected prostate cancer.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the prostate cancer and any related voiding or renal dysfunction.  The appropriate DBQ should be filled out for this purpose, if possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected loss of sphincter control.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the loss of sphincter control.  The appropriate DBQ should be filled out for this purpose, if possible.

5.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

